    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 1 of 31



February 2, 2015

Miss Kelly Price
534 w 187th st #7
New York, NY 10033
Via email

Mr. Jeff Schlanger
Chief of Staff
Manhattan District Attorney’s Office
80 Hogan Place
4th Floor
New York, NY 10013
Via email: JShlanger@DANY.nyc.gov




Dear Mr. Schlanger:


I’m writing to provide comprehensive information, to make you aware and to PROPOSE A
PATH FORWARD out of the devil’s cauldron of gross negligence, deliberate malice, outright
unprofessional, unethical and illegal activity taking place in the Manhattan District Attorney’s
office (and vis a vis “collaboration” within the NYPD at the direction of the MDAO) towards
innocent crime victims seeking assistance/justice. The following is a brief regarding the handling
of me as a victim of domestic violence, the deliberate pattern of denial of services unhanded to
me as a victim of Domestic Violence and as a victim of street assaults in NYC and the continuing
problems I’ve encountered with the MDAO and the NYPD in the wake of being falsely branded a
“fabricator” when not one official sought to investigate the true facts of my complaints.

        -The MDAO never investigated my claims of abuse. No one interviewed neighbors, had
        me sign HPPA forms, reviewed photos of injuries I sustained during battery, or even
        called me to ask about my complaints until MONTHS after I was accused of harassing
        my batterer by allegedly making false complaints of abuse, arrested, arraigned, charged,
        incarcerated in Rikers and had my constitutional rights violated.

        -As I was labeled a “fabricator” I ended up on a “do not service list” kept by the
        NYPD/MDAO of persons whose complaints are not to be addressed by the police.

        -My batterer is still walking free. Why?

        -How many other women are denied services like welfare assistance, counseling and
        relocation/housing which are “signed-off” on by Family Justice Centers around the city
        that are literally embedded in DAs offices in each borough because they are dubbed
        “fabricators” without anyone ever investigating her/his/its claims? How many other
        women are DENIED access to the FJC services as I have been/still am?

        -Because of my status as a “fabricator’ in the eyes of the MDAO OTHER WOMEN IN
        NYC WERE STALKED, ASSAULTED, MASTURBATED ON, PREYED UPON AND
        HARASSED BY at least ONE MAN THE MDAO REFUSED TO ARREST FOR

1
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 2 of 31



       CRIMES AGAINST ME.



       The following information is broken down into five categories:

                     I.      Introduction/brief outline of events
                     II.     Rough timeline of events involving violence against me by Powell

                     III.    Events that led to the filing of Federal Civil Rights/Department of
                             Justice, CCRB, IAB, DOI and OIG complaints vs. the MDAO and
                             NYPD and details of those incidences.

                     IV.     Details of attacks on my person that the 28th precinct and other
                             precincts in town refused to follow up on because they were told
                             by the MDAO that I was no longer entitled to Police Services

                     V.      Moving Forward: the MDAO and Miss Price, the Business of
                             Photojournalism in NYC and the way forward.


I. Introduction/Brief Outline of Events
               a. My Birthname is Kelly Cathleen Price. I go by Grace, my beloved
               grandmother’s name as she nicknamed me “Gracie” (her little doppelganger)
               when I was a child. I plan on changing my name when this episode in my life is
               over. In the meantime please refer to me as Grace except in official/court
               documents.
          b.   My SS# is XXX-XX-XXXX
          c.   My DOB is 11/27/1970
          d.   Please find attached the final dispositions/Orders from NY Supreme Court to
               dismiss and seal docket #s 20075-2011 and 20111-2011 (Exhibit #7) as well as
               the original complaints against me (Exhibit #4 & 5).
          e.   I was Arrested on 5/6/2011 and 3/24/2011 by the 28th precinct and 9/24/11by the
               14th pct.
          f.   On 5/6/11 I was arrested by Detective Samuel Fontanez, shield #00311 of the
               028 Detective Squad and on 3/24/11 by various detectives inside the Family
               Courthouse as I waited to appear in front of Judge Sattler to have my order of
               protection against my batterer renewed and then handed over to detective
               Flowers of the 28th precinct. I do not have Dt. Flowers’ shield # and neither does
               the Pct. as he has since retired (I was informed this by the dt squad when I called
               to ask for the number for you).
          g.   I have included copies of emergency room reports and ambulance reports of
               some/most of the injuries I sustained. I have also included a disc with images of
               my various injuries incurred on my person from assaults by my batterer, Raheem
               Andre Powell, his mother, Nancy R. Gaines and by members of the NYPD as
               well as people on the street.
          h.   As a domestic violence victim I went to the authorities, specifically, the 28th Pct.
               as I lived in that district, and then to Cyrus Vance's staff in the DA's office for
               help. I began asking for assistance in the spring of 2010 and continued up until
               the winter of 2011. I have a timeline with specifics detailing the interaction that I

2
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 3 of 31



               can provide. Instead of anyone investigating my claims of abuse I was instead
               falsely accused and charged with crimes as I was labeled a “fabricator” my
               complaints against him and communications I had with him were viewed as
               hundreds as counts of aggravated harassment and I was imprisoned. I was
               prosecuted by the Manhattan DAs office on 325 counts of aggravated harassment
               and one count of contempt of court. The complainant is a man who battered me
               for two years.

          i.   When I finally went to the police and the DAs office for help I was arrested
               instead, they refused to investigate my claims of abuse, and I ended up
               incarcerated on Riker's island regardless of the evidence in my favor: hospital
               records, eyewitnesses, 911 calls, photographs, permanent scarring, records for
               repairs of my front door and windows that were constantly being broken as he
               attempted to gain access to me in my apartment et al. After approximately two
               years of endless hearings in NY Supreme Court the DAs office offered me ACDs
               on the counts which I refuse to plead to as my batterer was walking free without
               a charge or restraining order against him. My civil rights have been violated in so
               many ways: I feel strongly that the pain, humiliation and anguish caused me need
               to be recognized. The people responsible for these malicious prosecutions and
               false arrests should be held accountable. This is virtually a horror-film script
               ripped from Hollywood: as an innocent crime victim when I turned to the
               authorities in my darkest, most desperate hour I was cast as a pariah, a liar, and
               as a femme fatale who allegedly injured herself in order to accuse her most
               beloved of the same crimes that he actually perpetrated. You allowed my
               batterer to manipulate the criminal justice system to continue his control over my
               suffering. My abuser did this with the assistance of officers of the MDAO and
               NYPD who willfully lapsed in their duties to investigate the circumstances of my
               injuries.

          j.   If this has happened to me it can and has happened to other women and I want to
               make sure it never does again.

          k. The MDAO refused to investigate my claims of abuse: I have plenty of proof that
             this disregard for the obligation to investigate occurred in my case. I received
             call from DA Strohbehn on February 2, 2011. She told me I have “less than an
             hour” to get downtown to her office regardless of the difficulty in travelling that
             day as the city had been blanketed by a blizzard the previous evening. When I
             arrived at her office she had me wait in the Safe Horizon office for over two
             hours. When she greeted me she withdrew her right hand as I outstretched mine
             to shake hers as is common in professional and official circumstances to do. She
             led me brusquely down the hall of the 2nd floor she and Det. Simmons and
             another Dt from the 28th pct pepper me with questions about how I came to own a
             car, how I earned a living, and accuse me of answering my phone earlier in the
             day “with a fake accent.’ They proceeded to call me a liar and refuse to look at
             any material I had that proved I was telling the truth. ADA Strohbehn informed
             me she was declining to prosecute Raheem, and informed me that if I make
             another report against RAHEEM that she will ‘lock me up and throw away the
             key.” She also informed the 28th precinct that she will personally handle all of
             my “police service needs” and if I have “a bullet-hole in my head that they are to
             call her first before responding to any call from me.” She informs me that she
             has already assisted Raheem in drawing up a Family Court petition to attain a

3
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 4 of 31



                 counter restraining order against me in order to press counter-claims of
                 harassment against me. She further instructs me that even though I haven’t been
                 served that I am to show up in family court the next morning to respond to
                 Raheem’s charges. She tells me I will be charged with contempt of court if I do
                 not show up “as she as an officer of the court was ordering me to appear even
                 though there was no time to serve me with a subpoena (sic).” She tells me her
                 only concern is that “an innocent black man has been sitting in jail for 24
                 hours…” I ask to speak with her supervisor to show her my proof and have my
                 neighbors interviewed etc. and Ms. Strohbehn informs me that “she already
                 checked with her supervisor (Audrey Moore) and that she has been given carte
                 blanche to deal with me with finality.” I am instead thrown out of her office.
                 My landlord and others try to speak with Ms. Strohbehn to introduce
                 investigatory evidence and she rebuffs them (please see attached letters from
                 landlord, Adam Gargani, My neighbors Marilyn Benetatos et al about Ms.
                 Strohbehn’s and ADA Kenya Wells’ refusal to investigate.



    1.    The conduct on which I base my complaints about the MDAO includes (but is not
         limited to):

                 a. stripping me of my First Amendment Rights to petition the Government
         for redress of grievances

                b. knowingly keeping me under unreasonable seizure for an elongated
         period of time during my false arrest and drawn-out prosecution lasting
         approximately two years (during which the seizure continued) denying me my
         Fourth Amendment right against unreasonable searches and seizures

                 c. eschewing my Eighth Amendment rights by denying me police services
         asserting excessive and unusual punishment

                 d. Denying my Sixth Amendment right to a speedy trial

                 e. Depriving me of my Fourteenth Amendment rights to not be deprived of l ife,
         liberty or property without due process of the law

                 f. denying me my Sixteenth Amendment right to equal protection under the
         law.

                  g. The Causes of Action include but are not limited to: Malicious
         Prosecution, Intentional Infliction of Emotional Distress, Abuse of Process, Actual
         and Constructive Fraud, Negligent Misrepresentation, Denial of Due Process and a
         Fair Trial (under 42 U. S. C 1983), Deprivation of Liberty, Negligent Hiring,
         Training and Supervision as the MDAO, the NYPD & the City of New York: (1)
         unjustifiably denied me any police services; 2) refused to investigate my claims of violent
         physical abuse (3) instructed for my arrest me without probable cause; (4) maliciously
         prosecuting me for crimes against my batterer under the false pretense that I had made up
         my claims of abuse (5) conspired to present falsified evidence to, and to withhold
         exculpatory evidence from, a seated family court judge (JUDGE SATTLER) and seated
         NY Supreme Court judge (JUDGE DAWSON); (6) deliberately suppressed material

4
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 5 of 31



        evidence of the true nature of my status as a domestic violence survivor from the trial
        file; and (6) manufactured evidence that I was a "Fabricator" who insinuated her own
        injuries on herself. 7) Thwarted my right to due process by insinuating I was in fact a
        violent abuser and not a crime victim in open court. 8) Conspired to manufacture
        evidence/perjury.

    2. I was arrested and charged with 325 counts of aggravated harassment and one count of
       Contempt of Court as I sat in front of a family court judge (Judge Sattler on March 8,
       2011) as I was trying to get a restraining order extended against my violent batterer. I
       served between eight to ten days incarcerated in the tombs and on Rikers Island and years
       repeatedly going back to court monthly--sometimes more often--to stand accused by a
       system that should have been prosecuting my batterer: But he walked free.


    3. The cases against me were eventually ordered dismissed and sealed on July 24, 2012 by
       the I-DV division of NY Supreme court I was never given an explanation as to why or
       even permitted to stand in front of the judge and add something onto the record about my
       disgust and despair at the way I was treated by the Police and the DA's office. My
       batterer was walking free: everyone in my community was looking at me in strange ways
       and distancing himself or herself from me. Others openly confronted me in the
       neighborhood: I was assaulted by various people who had known my batterer for
       decades who had heard swirling rumors fueled from the actions of the 28th precinct. For
       two years the pallor of serious criminal charges hung over me: the threat of incarceration
       for many years and the complete alteration of the life I had built for myself. I was not
       about to take a plea that admitted any sort of guilt for crimes of any kind. I was the one
       who had gone to the MDAO and the police for help.

    4. I feel strongly that the MDAO can choose to decline to prosecute a batterer if they don't
       have enough proof to bring charges against him/her but this is not what happened in my
       situation. They flat-out denied any investigation of my claims of abuse even though there
       was plenty of evidence supporting my story. I have advocated for myself and had
       representatives from the Mt. Sinai/St. Luke’s Roosevelt Hospital’s Crime Victims Center,
       Connect NYC, Senator Gillabrand's, Public Advocate Leticia James, and Council
       Speaker Quinn and other Domestic Violence Advocacy groups review my case and lobby
       on my behalf as well. There is a mountain of evidence and the Domestic Violence
       community in town has been supportive of me. The 'authorities' never interviewed
       neighbors (and even lied about this), never looked at or compared photos of my severe
       injuries to hospital emergency room reports, and refused to collect/accept other evidence
       such as 911 calls, receipts for repair work for broken windows or doors that have been
       kicked down as well as other evidence that proves that constant battery had taken place.
       They accused me of fabrication without even knowing or seeking to examine the facts
       and then initiated an elongated, over-zealous, and incorrectly-charged criminal
       prosecution of me based on the belief that I was a fabricator. This is anathema at best and
       police/ prosecutorial misconduct at worst.

    5. I spent tens of thousands of dollars defending myself and my life has been turned upside-
       down as a result of the accusations levied at me. I have fallen into financial ruin, can’t
       get a job and have a debilitating psychological disorder as a result of the battery and re-
       victimization by the “judicial” system. I have been diagnosed with Complex Post
       Traumatic Stress Disorder by Psychiatrists and social workers at the Mt. Sinai/St. Luke’s
       Roosevelt Crime Victims Center where I have been in treatment for over two years and

5
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 6 of 31



        by members of the James B. Zadroga 9/11 Survivors’ Federal Healthcare program at
        Bellevue Hospital.

    6. Since the time of my troubles with the 28th pct. and DAs office I have been attacked
       many times in NYC in various forms and each time I call the police I am told that I am no
       longer entitled to Police services as per the edict of the Manhattan District Attorney’s
       office. This is a violation of my 14th amendment rights to equal protection under the law,
       my first amendment right to redress the government for grievances, and my fifth
       amendment right to due process.

    7. On several occasions I was beaten and went to the 28 pct. bloodied and bruised and was
       told by desk Sergeant Agron at the 28th pct. that I was not allowed police services. The
       DAs office has continued their posture that I am a fabricator even after charges have been
       dismissed against me and continued to inform the NYPD not to take any complaint from
       me in violation of my Constitutional rights. When I have been assaulted and complaints
       have been made the DAs office has instructed the precinct involved not to pursue charges
       against the perp. This has happened on numerous occasions notably: 6/3/2013, 5/17/13,
       10/17/12, 07/27/12: (incident #2012-020-2969 described above), 7/14/12, 4/17/12,
       1/20/12, 12/1/11, 8/13/11, 8/4/11, 8/2/11. I can provide incident IDs that were never
       followed up on, proof that the officers refused to even take a report, or Jaywalking tickets
       issued to me for the latter date when officers from the 28th pct. engaged in outright
       harassment of me (e.g. Docket Number 2013SN053520 was dismissed on 8/27/2013).
       Most frustrating is that the police have been instructed not to assist me or to prosecute
       those who do harm to me. The 28th pct. constantly harassed me when they saw me in the
       neighborhood. In June of 2013 I was en route to the train passing the precinct and the
       detectives yelled out my name from the second-story squad window and then proceeded
       to MOO at me as if I am a Cow. Other times the cruisers pass me on the street and make
       sucking sounds at me (insinuating sexual acts with their crude verbosity,) other times
       they would pull their cruisers over and slap me with a jaywalking ticket even when I
       wasn’t jaywalking.



    8. The emotional pain and suffering from these events is overwhelming. I’ve lost
       everything I worked for: most beloved was my personal identity, my career and my
       sense of place in life. I was at one time trusted and loved professionally until my world
       fell apart because of this mess. I more than anything want my name back and I want to
       continue to do the good work I was producing. I struggled to build a beautiful life for
       myself. Now I'm trying to put the pieces of my life together but nothing is easy and my
       troubles seem to compound as time slips by.


    9. I would appreciate you taking the time to look over some of the links I've provided below
       so you can get an idea of the high-level I used to operate at vs. where my life is now
       because of the malicious mis-handling of my case. The links are to examples of news
       production I did and to the kinds of people who trusted me with their lives. I ran the
       world's top photojournalists in and out of war zones and covered top stories on all fronts
       for the past decade. I had achieved a high level of respect and admiration based on trust
       and love. Now my life is literally in tatters. Credibility is key to the journalistic
       community and the pallor of criminality still follows me as a result of the bad arrests and
       prosecutions concocted for me between the NYPD and the DAs office.

6
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 7 of 31




    10. I began the careers of many journalists such as David Rochkind: his work on the drug
        wars in South America spans a decade of reportage we produced together. The Guardian
        just did a review of his book co-produced with the Pulitzer Center:
             a. http://www.guardian.co.uk/artanddesign/photography-blog/2013/jan/25/mexico-
                 drug-war-photographer-david-rochkind?intcmp=ILCMUSTXT9384
    11. Scout Tufankjian was asked to be President Obama's White House Photographer after her
        comprehensive coverage of his 2008 campaign. I was Scout's editor who stewarded all of
        her work with the campaign: Scout even mentions me as the reason for her success when
        interviewed on the Charlie Rose show:
             a. http://www.charlierose.com/view/interview/10026
             b. http://www.scouttufankjian.com/#/yes-we-can---the-book
    12. Photographers such as Max Becherer, Christoph Bangert, Johan Spanner and Mitchell
        Prothero needed help getting into Iraq to work. I not only got them safely in and out of
        the country hundreds of times I trained them on how to operate while there and
        subsequently all became full-time freelance staffers at the NYT House in Baghdad
        kicking-off their careers as war photographers.
             a. http://maxbecherer.com/#/the-dark-days-iraq/01182013_Becherer_IraqDark001
    13. Exclusive access inside the home of Benazir Bhutto in Pakistan while she was placed
        under house arrest by the Pakistani government upon her return after years in exile a
        week before her assignation:
             a. http://www.time.com/time/photogallery/0,29307,1683694_1485358,00.html
    14. I worked with Stephanie Sinclair who gained a never- before-seen intimate portrayal of
        the family of polygamist Warren Jeffs for the NYT Magazine (Winner of National
        Magazine Award for Best Cover Story, 2009)
             a. http://www.childbrides.org/raid_NYTimes_children_of_God.html
    15. Here are links to some of my 9/11 photos I took myself as I fled away from the falling
        towers:
    16. http://digitaljournalist.org/issue0609/watching-the-world-change.html
    17. http://www.amazon.co.uk/102-Minuten-erz%C3%A4hlte-Geschichte-
        %C3%9Cberleben/dp/3492250521/ref=sr_1_11?s=books&ie=UTF8&qid=1363704757&
        sr=1-11
    18. http://www.nytimes.com/2001/09/23/arts/the-aftermath-peering-into-the-abyss-of-the-
        future.html
    19. http://www.time.com/time/magazine/article/0,9171,1053663,00.html
    20. http://www.thetimes.co.uk/tto/news/uk/jubilee/article3353131.ece
    21. I worked with photojournalist Evelyn Hockstein on many stories including the origin of a
        new deadly super-virus in Angola:
             a. http://www.nytimes.com/2005/04/17/international/africa/17angola.html?_r=0
    22. I positioned photojournalist Robert Stolarik in NOLA days before hurricane Katrina and
        more than supported his efforts to document the events during and after the storm: We
        won many awards that year and Robert's coverage secured him a staff position at the
        NYT: http://www.nypress.org/KATRINA/index.html

    23. There are literally thousands of other pieces I could show you but the above offers a
        glimpse I think into the life of the person I once was before being cast as a pariah by the
        people sworn to protect me. Please help me make sure this doesn’t happen to other
        women in NYC and to help me move forward and try to restore myself the status I
        occupied before the malicious arrests and prosecutions.



7
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 8 of 31



    24. I have been unable to attain work in my field of photojournalism because the MDAO
        destroyed my credibility. The most valuable possession that an editor/journalist has in
        this worl is HER CREDIBILITY. Nothing I can do myself will help restore me to the
        status I enjoyed in the wake of the MDAO’s reckless, criminal, unconstitutional, and
        malicious behavior towards me: an innocent crime victim.


    25. I miscarried a child I was pregnant with by Mr. Powell in the Spring of 2011 and had to
        suffer through incarceration at Rikers Island on Mother’s day.

    26. I have a debilitating psychiatric condition (C-PTSD) as a result of the pain and suffering
        foisted on me not only by Mr. Powell and his family and friends but also by a judicial
        system hell-bent on ruining me.


    27. I came to the MDAO and NYPD in 2010 about my situation as I was suffering severe
        physical, mental, and economic abuse and instead of assisting me they chose to throw me
        to the wolves and put me in Riker’s Island for alleged crimes of harassment I supposedly
        purported against my batterer. When I went to the NYPD for help in freeing myself from
        my batterer not one person in the precinct took the time to meet with me and review the
        many pieces of evidence that I had proving that I had not fabricated my own injuries; the
        stance the detectives in the 28 squad and the Manhattan District Attorney’s office took in
        order to protect my batterer who was involved in several prosecutions they had already
        set in-motion against other parties not associated with me.

    28. My batterer (Raheem Andre Powell) enjoyed a privileged status with the MDAO and
        NYPD as a result of several incidents: he had assisted in helping the police previously
        and warned me that I would be unable to find sympathetic ears regarding his violence.
        More recently Powell had been a complainant in an attempted murder case wherein his
        marijuana distribution hideout was robbed in December of 2010 by an armed member of
        a central-Harlem gang. During that robbery Powell was shot at by the perpetrator as he
        chased him up nearby Frederick Douglas Boulevard in front of the 28th precinct. That
        young robber/shooter was key in unraveling knowledge about the “Goodfellas” and
        “137th st” gang in Central Harlem which were ‘brought to justice’ under fanfare and
        several public press conferences by the district attorney’s office. Powell also had
        knowledge of other gang-related (Crips/Bloods) activities that involved the murder of his
        cousin, Andre, in broad daylight on the corner of 115th and Lenox in the Fall of 2010
        among other pieces of information he on passed to the police. As ADA Strohbehn at the
        time was a junior member of an anti-gang task force in Harlem (See Exhibit # 18
        Strohbehn Linked in Resume) I have a very hard time understanding why Strohbehn
        was allowed to be the only ADA to evaluate the veracity of my complaints when it
        was known that my Batterer was an active participant in one of her investigations
        and clearly she would need to defend his credibility to assist in her *case-building
        (*self-promoting career-building too.) Strohbehn after ‘cleaning up’ Harlem as a
        Junior member of the anti-gang squad has been PROMOTED to now be the
        SENIOR LEADER on a similar squad centered in MIDTOWN! (see Exhibit #18
        Strohbehn linked-in resume).

    29. My complaints as a battered intimate-partner against Powell fell on deaf ears at the 28th
        precinct nearby to my former home on w. 120th st in Manhattan. I was caught up in a
        miasma of legal posturing and wrangling as the DAs office made a case against me for

8
    Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 9 of 31



        hundreds of counts of alleged aggravated harassment I supposedly committed against
        Powell (Exhibit #s 4 & 5) Without examining one hospital emergency room record,
        speaking to one neighbor, examining the receipts I had for various broken windows,
        kicked-down doors, or examining the photos of my injuries I was labeled a fabricator and
        liar. Branded a pariah I was thrown into jail, miscarried the child fathered by Powell I
        was carrying, and began suffering serious symptoms of Complex Post Traumatic Distress
        Disorder. Everything I had worked for in my life burned around me as my credibility
        was lost. My friends and neighbors looked at me with disdain and disbelief as swirling
        rumors fueled by the actions of the police and DAs office gave people incredulous pause
        whenever they confronted me. On many occasions I was physically attacked in the
        neighborhood by people I knew loosely in the street.




II. Rough timeline of events involving violence
against me by Powell
    30. August 2009—First Beating I suffered at the hands of Powell People I told about first
        incident and/or who saw bruises/marks on me after incident (I went to a party that night
        with friends and was in shock still as the beating had taken place in the early morning):
        Friends who attended Party: James Price-Newsweek Magazine: 718. 872.8544 or office:
        212 445 4628 Paul Moakley (party thrower): Deputy Director of Photography, Time
        Magazine: 646 379 0806 Brona Hatchette: Women’s Health Magazine: 646 667 7609



    31. Fall 2009: I receive a visit from best college friend from Mount Holyoke, Amy Carter,
        from Seattle while she is in town on Business. She comments on how I live in fear of my
        boyfriend: she is upset that even though she is taking me out to dinner I still have to
        prepare meal for Raheem and that he calls me several times throughout dinner to check
        up on me and question me jealously about my whereabouts. After her visit she sends me
        a letter fearful of my circumstances, begging me to take a hard look at why I am in
        relationship and encouraging me to leave Raheem.
         Amy Carter
         The Bill & Melinda Gates Foundation
         Senior Program Official, Private Gifts
         Seattle, WA
         206 709 3282
         206 612 6496
         206 691 1655



    32. Beatings Continue through fall of 2009 and winter of 09/2010.
        People who heard domestic disputes:
        Tammy Grinder upstairs neighbor (646 228 1469)

9
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 10 of 31



         Jared Love (upstairs neighbor in #3—Landlord Adam Gargani has his contacts 347 237
         0100)

         People who called the Police when they feared for me b/c of Raheem:
         (neighbor) NYC Public School Teacher. 646 320 6145
         Tammy Grinder (definitely called police on night of 11/12–646 228 1469)

     33. People who saw bruises/marks on me:
         Neighborhood drivers from Harlem Transport—cab base around the corner:
         Kalu 646 721 8592
         Modou 347 751 4211
         Dee and Marilyn; 347 203 2623

     34. Neighbors:
         Brianne: ask landlord for number ex-girlfriend of Jordon Love (Adam Gargani is
         landlord: 347 237 0100)
         Tony: Photographer who lives at 231 w 120th apt #3: he took pictures when Raheem
         would beat me: (212 729 7434)
         Faisal: ask landlord for number—he and his wife have moved back to Iran I believe but
         they witnessed Raheem punching me and preventing me from entering my home (Adam
         Gargani is landlord: 347 237 0100)
         Feliciano My building super; witnesses Raheem push me and hit me in front of my home
         in the spring of 2010: (646 201 1096)
         Marcel: the son of Maria Robinson. Lives at 232 w 120th #1 (cq)
         Dee & Marilyn Benetatos: Owners and Residents of 231 w 120th st: witnesses bruises
         on me on numerous occasions. 347 203 2623
         Maria Robinson: Lives across street: witnesses Raheem Beating me on 12/20/2010 in
         front of my home. Her son, Marcel, also saw bruises on me on numerous occasions
         Maria died of Cancer in 2012)Todd Stevens: 212 350 8507 (my real estate broker from
         Douglas Elliman—encountered me covered with bruises in sept of 2010 @ 28th precinct
         as I tried to make a police report about beating.)


     35. February 2010: suffer massive beatings: sent to Emergency rooms twice back to back @
         St. Luke’s and Metropolitan to treat ripped cornea/black eyes Have Emergency Reports
         Archived.

     36. March 2010: suffer fabric burns all over upper body from Raheem ripping my clothes off
         as I tried to flee and dislocated shoulder. Photos of injuries

     37. April 2010: huge fight over Easter week. bruised badly-entire back and arms covered in
         bruises: swollen jaw. sprained ankle.

     38. Beatings continue whenever we fight throughout Spring of 2010

     39. May/June 2010: call and visit 28th precinct multiple times to discuss how to get help.
         Speak with young officer at desk: Officer Williams. (pretty, petite, Afro-American) she
         witnesses bruises all over me and encourages me to make report. She warns me that he
         will be locked up if I sign report. I beg her if there is a way to just give him a warning or
         to help me just extricate myself from relationship. She says the only way Police can help
         is if he is arrested. I leave station house without signing report.

10
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 11 of 31




     40. June 2010; Raheem attacks me with belt that is covered in metal bottle-caps. leaves
         permanent bruises on me. Several people exclaim that my body looks as if it had been
         run over by a truck. Dirk Caldwell VP of Sales at Black Enterprise witnessed belt marks;
         347.865.5892

     41. June 2010
         kidnapped a raped at gunpoint by guy on long island named Ricky. I have address and
         phone number still. Raheem indifferent—beats me up and blames me. I call svu and
         discuss attack with female officer who tells me that I cannot make an anonymous report
         to police. Raheem encourages me not to make report and he gets in shouting match on
         phone with kidnapper. I have a longer brief about this incident that I have provided to
         the OIGNYPD. I also tried to inform ADA Higgins nee Richendorfer about these events
         in 2013 but she refused to take my brief. I have reported this incident to the OIG.

     42. July 3 2010: Raheem attacks me as I leave my house to see friend Dirk J. Caldwell, SVP
         of Sales, Black Enterprise who wants to take me to Carmine’s for dinner that evening.
         He chokes me through my front gate and rips off my necklace and prohibits me from
         leaving aedicule outside my front door. I have to call Police to get him to leave and
         permit me to leave my home. Officers respond to 911 call. They encourage me to make
         report—I decline as they say he will be arrested. officers Loor and Chan respond.


     43. July-September 2010: multiple blow-ups: police called to home on many occasions in
         response to my calls and other complaints by neighbors.

     44. July-September 2010: multiple trips to station house to discuss situation with Domestic
         Violence officers McNair and Diaz. I fill out several reports and don’t sign. Many
         photos taken at precinct of my injuries. I discuss abuse with Officer Williams at the 28th
         precinct on multiple occasions. She is a beautiful, young, afro-American officer who sat
         at the desk Sergeants’ desk. She is very sympathetic but adamant that there is no way
         police can intervene unless I sign a complaint against him for felony assault.

     45. September 2010: multiple calls to Police. Front Windows smashed and replaced several
         times. Door kicked in, locks broken, locksmiths called. Locksmiths and glass companies
         have records of damages and repairs.

     46. October 11, 2010: Raheem tackles me and beats me in street at intersection of 118th and
         st. Nicholas Ave (NW corner.) He beats me with his fists and cell phone and Police are
         called. Police encourage me to make a combined report of stolen license plates, car, and
         Domestic Abuse all n one. I’m not given copy of report. Police take extensive photos of
         face, back and torso with bruises all over. Officers instruct parking garage to not allow
         Raheem to take my car out of garage. Raheem bribes parking lot owner and takes car
         even though Police helped me remove one license plate and park suv in front of car.
          Witnesses: Levertt (number above) and a girl named Jenn I know from the Dog Park
          (can get her number) (Please see photos dated Exhibit #1 10/11/10)

     47. October 14, 2010: (Double check date of desk appearance ticket issued me—day could be
         one day later or earlier) Blackmailed and life threatened: dogs’ lives threatened by
         Raheem. Says he will “ruin” me by telling ex colleagues and family private info about
         me if he gets arrested for Domestic violence, if I leave him, or if I fail to pay his bills.

11
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 12 of 31



         Forced to go to precinct and ask for help. I explain to officer McNair and Detective
         Simmons that I’m being blackmailed and Raheem is blackmailing me and if he gets
         arrested everyone will know etc. Detective Simmons states the only way to dismiss
         complaint filed without my permission is that she needs overtime that week and by
         arresting me for making a false statement she will receive it. She says since I’ve never
         been arrested that this will not be an issue and I won’t go to jail. She helps me write
         simple statement saying I caused bruises to my face bc we were in a fight and I was mad
         etc. I’m arrested and given a desk appearance ticket for falsifying a police report. I agree
         to plan as attack had happened in PUBLIC on a STREET CORNER in BROAD
         DAYLIGHT and I knew if ever investigated that it would be proved that I was not lying.
         When I appear in court to answer on the DAT a month later the DA declines to prosecute
         when I make court appearance and issues an ACD which I do not sign or agree to.




     48. Night of November 11/12 2010: Raheem breaks into my house and is waiting for me
         when I come home. I had been at Amsterdam Ale House for dinner. Police saw me
         (officer Loor) come home as they beeped at my taxi to move aside when I was paying
         fare and waved at them when I disembarked. When I entered my home Raheem attacked
         me, stole my money and choked me until I passed out on my living room floor. When I
         regained consciousness I tried to run for door and screamed for help. At that point
         Raheem tried to detain me and I was thrown/pushed through a 30 gallon fish-tank. When
         Raheem realized what he did he panicked and stepped in the glass to pull me out of tank
         as I was sitting in glass and foul water. He stepped on glass in his flip-flops and needed
         to be treated months later in December or early January at st. Luke's for an infection he
         suffered from a shard of glass lodged in his foot from that evening that had become
         infected. Neighbors all called police and they were pounding on my door: there must
         have been 30 officers in my house that night. After much arguing with police (Raheem
         had disappeared out the back door) I was taken to Metropolitan Hospital and treated. The
         FDNY ambulance workers (Valentin was one of them) remember the incident and how
         strange the police were acting. The doctor who treated me can also comment on this (dr.
         Albert Della Fave—ER Resident.) MANY neighbors heard me screaming for my life
         and called police that night. survey 911 calls

     49. Medical Professionals who Treated me:
         FDNY Valentin: see copy of FDNY ambulance report (EXHIBIT #2)
         Dr. Albert Della Fave: Metropolitan Hospital ER Resident: 212 423 6262 to attain a copy
         of DELLA FAVES INTERNAL DISPOSITION describing events with police and my
         treatment beyond the scope of what is in my medical records. (see EXHIBIT # 2
         Hospital emergency Report)



     50. November 17, 2010: Beaten by Nancy Powell, Raheem’s mother when I go to her house
         to ask her for help in extracting myself from relationship/getting my car and other
         belongings back. Face completely covered in blood and deep scratches from her fake
         nails digging into my flesh. I have permanent facial scarring as a result. (See Exhibit # 1
         Photo of deep scratches on face dated 11/17/2010) Nancy Powell was given an ACD
         which she violated by being re-arrested for marijuana possession six months later but the
         Das never prosecuted her. (2010NY092185).

12
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 13 of 31




     51. November 22, 2010: after lying in bed frightened and starving for five days while my
         house is trashed (rocks thrown through front window, flowerpots broken, doormat in
         front of front door stolen, trash cans tipped, doorbell constantly rung to the point I had to
         disable it) I go to the police in fear of my life. Police see the damage on my face still five
         days later and allow me to make report against Nancy Powell however they refuse to
         allow me to make a report about the November 11/12 incident where Raheem threw me
         through a fish tank and instead the precinct instructs me to go to family court to attain a
         restraining order against him which I do (Exhibit # 26) I take it to police to serve and they
         tell me to come back. I return a few days later with Family Court restraining order to
         serve again and the precinct refuses to act on it. This continues for weeks.

     52. December 22nd, 2010: beaten, robbed, dragged into street by Raheem after he breaks
         into my house and steals my money and phones. Multiple witnesses call 911 for help.
         Precinct desk sergeant Agron tells me when I go to make report that he will arrest me for
         trespassing if I don’t leave the precinct. Refuses to act even though I have an active
         restraining order against Raheem. He refuses to look at it let alone serve it. I call 911
         from inside precinct to report his conduct and the operator tells me they can’t do anything
         to help me.



     53. More fights through December 2010 and January 2011. ***I attempt to lock Raheem out
         over Christmas and Raheem incessantly pounds on door and windows calling me all
         night for two days when I wouldn’t let him in********I had a friend staying with me,
         Dirk Caldwell from Black Enterprise. He witnessed this barrage of harassment and
         vowed to only return to my house ‘with a gun to protect himself.’ Dirk Caldwell VP of
         Sales at Black Enterprise witnessed Raheem trying to break down my door and his
         incessant pounding on my windows 347.865.5892

     54. January 27th 2011: fight with Raheem. I go to precinct to make police report of incident
         and sergeant Agron again tells me that the only thing he can do for me is to “move me to
         Nevada” (implying that I am a some kind of filthy degenerate prostitute unworthy of the
         NYPD’s assistance.) (See texts from Powell EXHIBIT #12)

     55. January 28th 2011: I make appeal to detective Simmons to help me. She is disgusted at
         Agron for his treatment of me and insists I make reports about 12/20 and 1/27 incidents
         to DV officers when they are in the next day. Simmons agrees to help me if I tell her
         everything I know about Raheem’s drug-dealing and his connections etc. I ask about
         signing a complaint for injuries dating from 11/11/2011 and Simmons tells me its too late
         that the precinct will look bad.

     56. January 29th 2011: Interviewed by DTs about Raheem’s drug sales enterprise. They
         never ask me to show them pictures, ER reports or anything related to my abuse
         whatsoever etc. Detectives tell me the only way they will help keep Raheem away from
         me and to get my car back from Raheem is if I press charges against Raheem.

     57. January 30th 2011: DV officer McNair takes report of 12/20 incident and encourage me
         to make report about 1/27 incident. I am leery b/c no one saw him harm me on 1/27 but
         people did see me harmed on 12/20. Precinct tells me that Raheem has been making
         reports against me and that if I don’t make report about 1/27 incident “decisions may be

13
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 14 of 31



         made that are not in my favor.” I ask again to make a report about incident on 11/10 and
         am told that; ‘ too much time has passed’ by officer McNair and that “the Precinct will
         look bad” if they take a report for an assault that happened over two months ago even
         though I was accompanied to ER by the SHIFT SARGEANT and over half a dozen blue
         uniforms and at least two detectives.

     58. January 31st 2011: file report regarding 1/27 incident.

     59. February 1st, 2011 receive call from 28th pct DV officer McNair telling me Raheem has
         been arrested and served with restraining order. he then asks me where I am and presses
         me. He insists he must know my whereabouts. I refuse to tell him.

     60. February 2nd 2011: receive call from DA Strohbehn: she tells me I have “less than an
         hour” to get downtown to her office. When I arrive she and det. Simmons and another dt
         from the 28 (George?) peppers me with questions, call me a liar. Strohbehn informs me
         she is declining to prosecute Raheem, refuses to look at any evidence I have that supports
         that I have not been making-up abuse, accuses me of running a dominatrix dungeon out
         of my brownstone apt, informs me that if I make another report against RAHEEM that
         she will ‘lock me up and throw away the key”. She also informs precinct that she will
         personally handle all of my inquiries and if I have “a bullet-hole in my head that they are
         to call her first before responding to any call from me.” She also encourages Raheem to
         press counter-claims of harassment against me and instructs me that even though I
         haven’t been served that I am to show up in family court the next morning to respond to
         Raheem’s charges. She tells me I will be charged with contempt of court if I do not show
         up. She tells me her only concern is that “an innocent black man has been sitting in jail
         for 24 hours…”(See Exhibit #25 Powell’s family court complaint vs. me). My landlord,
         Adam Gargani attempts to call her to introduce his perspective based on repeated reports
         of abuse enacted on me at the hands of Powell and Strohbehn hangs up on him (see Letter
         from Landlord Gargani Exhibit #3).

     61. February 3rd: Powell tries to accost me on way out of family court. Judge denies his
         petition for a reciprocal restraining-order ADA Maria Strohbehn refuses to help me file
         report about Raheem’s conduct on way out of court building. I make report with Det.
         Mortimer at 5th precinct of violation of restraining order. He is told to stand down
         regarding investigation and arrest of Powell.

     62. February 2011: I discover I am pregnant

     63. Early February 2011: Neighbors tell me that nude photos of me have been texted around
         to all the neighborhood boys. I call precinct and Strohbehn and no one will take report. I
         call Mortimer and he tells me he can’t do anything. Lt. LArocca from the 28th pct
         encourages me to make a report to the court and to the Department of Investigations as he
         informs me that ADA Strohbehn has instructed the pct. to not take any reports from me.
         (PLEASE CONTACT LT LAROCCA he has retired and rumored to be living in Florida.)

     64. February-Marcy 2011 Numerous calls from Raheem from Pay phones remember many
         and can pinpoint March 16th 10:30am repeated calls from him. please check my phone
         records 212 470 5624 was my number then.)

     65. February/March 2011: I make various calls to DV advocates/Mayor’s office complaining
         about Strohbehn, how she never investigated my allegations and refused to prosecute my

14
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 15 of 31



         batterer. I am informed by ADA Larry Newman that Strohbehn is removed from my
         case/investigating my allegations.

     66. February 20th 2011: I call Raheem to tell him about pregnancy. I was extremely
         uncomfortable and in pain. We speak for hours/days on end about situation. Raheem
         enraged that I will not return to him and that I am considering terminating my
         pregnancy. He’s also enraged that I beg him to seek counseling for his abuse and battery.
          I beg him to admit his wrongdoing for the sake of our unborn child and to take the
         batter’s course. He is Beyond angry that I am now living in expensive loft in SOHO, that
         I have a new boyfriend, and that I am considering an abortion.

     67. February 23 (cq)2011: receive call from officer Diaz at DV office of 28th precinct asking
         me to “come in to tell them how things are going.” I smell something fishy and bug out.
         Officer McNair admits to me that Raheem made claims of harassment against me. He’s
         surprised to find out that Raheem and I had been discussing my pregnancy. Tells me I
         will be arrested.

     68. February/March 2011: I miscarry my child. It is a long, drawn-out miscarriage painful
         and protracted. I don’t even realize what is happening for the first week or so of the
         miscarriage.


     69. March 24th 2011: arrested in Manhattan family court by FOUR NYPD DETECTIVES
         from the 28…Det. Simmons is called in front of Judge Sattler and lies on the stand (see
         attached transcript from Family Court Exhibit #13). After she is allowed to cuff me in
         front of Judge Sattler because she alleges she has investigated my claims of battery and
         they are not credible she takes me to the 28th pct for booking and while there responds to
         a question I ask her (after she calls me a liar and accuses me of making up abuse) by
         saying: “Kelly: I don’t tell you how to lay {sic} flat on your back and spread your legs
         when you do your job and I certainly don’t expect you to tell me how to do mine…”
         while I am in the holding cell at the 28 DT squad room.

     70. Later that evening as I am being arraigned the ADA standing in the court part, Ms.
         Zeinreich, eagerly tells Judge she is filing and expedited count sheet and requesting for a
         restraining order against me and filing a family registry this is before any member of the
         Das office investigated any of my allegations. NO one asked me to sign HPPA forms, to
         review photographs or for numbers of neighbors that could confirm my allegations.


     71. May 2011: arrested by Dt. Fontanez for contempt of court. Not given time to make bail:
         taken straight to Rikers island where I am beaten. Raheem’s cousin works on Rikers
         island so I was treated with special disdain. Dt. Fontanez promises if I come with him
         quietly that he will investigate my claims that Raheem beat me. Contract sinus infection
         that causes hearing loss on Rikers. Rikers staff loses my belongings and refuses to give
         me house keys when I am discharged. Corrections officers Montague and others I made
         note of. They can vouch to the abuse I suffered while in custody of the NYCD. (Exhibit
         #6)

     72. May/June 2011: Jumped by women's shelter dwellers at 233 W. 120th st. who do drugs
         with Raheem’s cousins across the street three times. Police called: they refuse to help.


15
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 16 of 31



     73. May/June/July 2011: constantly taunted by neighbors about beatings and called a whore.
         Told my life is in danger by Raheem’s drug-pusher TY who was still slinging Raheem’s
         drugs out of 239 w 120th st. #2.

     74. AUGUST 2011: multiple attacks and constant taunting & harassment by neighbors with
         allegiances to Raheem. Police take reports.




III. Events that led to the filing of Federal
Department of Justice/CCRB/IAB/DOI/OIG
complaints & details of those incidences.
     75. Complained July 15th, 2011 complaint # 11-31923 and #11-43253 that Dt. Simmons
         failed to investigate my allegations of abuse at the hands of Powell, and that the 28th
         precinct never investigated my complaints. No action was ever taken nor any report
         provided back to Manhattan North liaison (as per officer Van Vorren and SGT Purcel on
         Manhattan North Patrol Bureau desk.)

     76. NEITHER ADA Maria Strohbehn nor Detective Simmons investigated my assertions that
         I had been abused by Powell. They never inquired about the abuse and checked with my
         neighbors, interviewed me about the abuse, reviewed the photographs (Exhibit #1) ,
         hospital emergency room reports (Exhibit #2), receipts for broken windows and kicked-
         down doors or to spoke with my neighbors who had heard and seen the constant
         battery. They never investigated my claims of abuse at the hands of Powell before the
         squad at the 28th precinct charged me with hundreds of crimes against Powell. They
         failed to interview my landlord (Exhibit #3) and neighbors (and even lied about this);
         never looked at or compared photos of my severe injuries (#1) or hospital emergency
         room reports (#2); never requested that my sign HPPA forms (Exhibit #24) releasing
         medical records, and refused to collect/ accept other evidence such as 911 calls, receipts
         for repair work for broken windows or doors that had been kicked down that proves that
         regular battery had taken place against my by Powell. They accused me of fabrication
         without knowing or seeking to examine the facts and then initiated an elongated, over-
         zealous, and incorrectly charged case against me.

     77. ADA Strohbehn and Detective Simmons never investigated the facts of my abuse despite
         the fact that on the night of November 10-11th, 2010 over thirty members of the 28th
         precinct converged on my home. The police accompanied my ambulance to Metropolitan
         hospital after I had been choked until passing out and thrown through a fish tank by
         Powell (see Exhibit #2 hospital records and Exhibit #1 photographs of permanent
         scarring from being thrown through fish tank). They never asked me to sign a HPPA
         form or for permission to speak to various doctors that had treated me for the many
         emergency room visits she made in 2010. They never interviewed neighbors who heard
         constant battery and called the police beseeching them to help me before they accused me
         of crimes and incarcerated me setting off a chain of events that would place me and my
         life into a Devil’s cauldron of misery.

     78. Simmons and I had had a previous encounter on October 14, 2010 when I begged the
         28th precinct not to file a report of abuse that I wasn’t ready to submit. Officers Diaz and


16
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 17 of 31



         McNair had told me that I could have a night to sleep on a report I was contemplating
         making before they would initiate action on. I was not ready at that time to initiate a
         prosecution against my batterer, Raheem Andre Powell, as he had threatened me with
         blackmail and reminded me that he had Police connections and would ‘ruin me’ if I
         reported his battery to the police. Upon arriving at the 28th Precinct on the morning on or
         about October 14th, 2010 and telling the DV officers McNair and Diaz that I was
         choosing to not initiate prosecution against Powell for beating me on 10/11/2010 I asked
         them to tear up the 61 report. The previous evening I had been told by the police that they
         would allow me time to think about if I wanted to follow through with the filing of the
         complaint against Powell. I was reticent to go forward with my claim against Powell for
         several reasons including that Powell was blackmailing (Exhibit #12) me by telling me
         that he would release intimately personal photos and information about me to my family
         and colleagues if I ever went to the police about the battery he unhanded on me. (please
         refer to exhibit #12, cell phone transcripts of messages sent to me from Powell proving
         the blackmail). The DV officers had already elevated the report even though they had
         promised not to and it had been assigned to Detective Simmons.

     79. Simmons agreed to tear up my report against Powell only if I wrote out statement saying
          I had made a false report and inflicted injuries on
     myself. Simmons recommended this course of action as it was the easiest way to make the
     situation go away. Simmons stated that she needed overtime hours that day and as it was
     nearing the end of her shift and by booking me that day for filing a false police report she
     would get some overtime hours. Simmons told me that as I had never been arrested that I
     would only receive a Desk Appearance Ticket and that no one would go to jail. She also
     warned me to keep my head down and that I should move out of the neighborhood because
     from this point on “you’re on your own.” The report that I had made was for injuries
     inflicted on me in public on the corner of 118th st. and St. Nicholas Avenue. The events were
     witnessed by people known to me and I knew that if my story was ever followed up on that
     the facts would come out so I agreed to Simmons’ plan. Simmons informed me that this was
     the only way she would not arrest Powell based on my complaint filed without my permission
     by the DV officers. Detective Simmons coached me on how to retract my statements: asking
     me to rewrite a synopsis of events several times each time asking me to write the time at the
     top of the page much earlier than the last so that Detective Simmons “could receive overtime
     by catching the case with enough time to start to work it” on 10/14/2010. A record of
     Simmons’ overtime request and payment is on file for this day (Please double check date—
     Simmons’ OT was same day as my DAT).


     80. On March 24th, 2011 Detective Simmons was called in front of Judge Sattler in Family
         Court and asked if she had investigated my claims of abuse and if they were credible.
         Simmons replied “no” (Exhibit #13 ) even though she had not questioned me about my
         emergency room visits, reviewed photos of injuries taken by my neighbors, or
         interviewed my building super, landlord or neighbors about the ongoing abuse. After
         Simmons answered that she did not believe my allegations Judge Sattler allowed four
         officers from the precinct to cuff me in the Family Court House on Lafayette St in her
         courtroom and transport me back to the 28th precinct for booking and further processing
         and arraignment. DETECTIVE SIMMONS HAD NEVER INVESTIGATED MY
         ALLEGATIONS OF ABUSE & SHE PERJURED HERSELF IN OPEN COURT.

     81. When I was in the cell in the squad room AFTER being arrested in Sattler’s court I
         inquired as to why Simmons hadn’t investigated my claims. My home was 1.5 blocks

17
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 18 of 31



         from the Precinct on 122nd but no one in my brownstone was interviewed about the
         constant abuse. Detective Simmons replied to my query: “Miss Price, when you lay on
         your back and spread your legs while doing your job I’m not standing over you telling
         you what to do and I sure as hell don’t expect you to tell me how to do mine...”

     82. Complaint # # 11-31923 was marked “unsubstantiated” by lt. Rentas and 11-43253 was
         closed by a 28 squad investigator and closed by lt. laburda: 678 1608. No one ever
         contacted me to interview me regarding these complaints.


     83. 9/1/2011 Filed complaint vs. Officers Bright, Ebright and Raman as well as Sergeant
         Agron for incident on 8/31. IAB complaint # 11-39869 PO EBRIGHT PO RAMAN and
         PO Ehlers]. This complaint was marked by the 28 precinct as unsubstantiated by
         someone named Lopez. Basically these cops instead of taking my report of death threats
         by Raheem’s friends outside my home chided me, harassed me, and laughed in my face.
         When they arrived on scene and Ebright said to me; “Miss Price I hope someday I am
         called to your home and you are lying dead on the sidewalk with a knife in you…”


     84. October 2011; filed IAB complaint # 11-49386 against 28 pct DV officers Rosendary
         and Simmons WHO THREW AWAY MY 61 when I complained that Powell was
         violating his restraining order. (exhibits 14 & 15) complaint c1-1-667494377. This
         complaint was referred back to the precinct for investigation by the manager of the
         officers, the SGT also marked my complaint as UNSUBSTANTIATED.

     85. On October 25, 2011 I attempted to file a DIR report with the 28th precinct about a
         violation of a restraining order Powell had committed on 10/21/11 against an order of
         protection issued by Judge Sattler (Docket #0–00763-11, File # 1685, order #2011-1195
         issued on 9/29/11 expiring on 3/29/12.) I was refused the opportunity to make a report of
         the violation on the date of occurrence. I went back on subsequent days in an attempt to
         file the report and Captain Williams, the CO of the 28th precinct, instructed his DV
         officers to take the report. The DV officer who took the report eventually (id # 939468)
         ripped up the report and refused to process it (Exhibit #14 copy of report ripped up by
         DV officers). When following up the next week on the status of the DIR I was told it was
         missing and that I was not invited back into the precinct to refile it. I was accompanied
         on 12/01/11 by representatives from the St. Luke’s Roosevelt Hospital Crime Victims
         Center back to the precinct to refile a new DIR (Exhibit #15.) The DIR was accepted by
         the SGT (id # 933944). I at that time received an apology from the SGT about the
         missing DIR and I provided a copy of the missing DIR to the SGT. The new DIR was
         assigned to Detective Ransom of the 28th squad who did not follow-up on any
         investigation regarding the complaint. In fact sgt Ransom engaged in a game of
         telephone cat and mouse with me and Powell was never arrested, investigated or
         questioned about his offense against the court order. A DIR was lost about a violation of
         a restraining order and the superior marks the complaint about the loss and inaction to
         protect my safety ‘unsubstantiated?”



     86. In November of 2011 I filed complaint # 11-55009 against detective Simmons about her
         perjuring herself under oath in front of Family Court Judge and failing to investigate my
         abuse claims (see court transcript Exhibit #13). This was logged by Detective Rogers on

18
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 19 of 31



         11/29/2011. It was marked unsubstantiated by Lt. Franqui. No one called me or
         followed up with me.




IV Details of attacks on my person that the 28th
precinct and other precincts in town refused to
follow up on because they were told by the MDAO
that I was no longer entitled to Police Services
     87. I was informed multiple times after being assaulted or threatened that the Manhattan DAs
         office had instructed the precinct involved not to take my complaint or to not follow-
         through on any investigation of my allegations. This happened on numerous occasions
         notably: 6/3/2013, 5/17/13, 10/17/12, 07/27/12: (incident #2012-020-2969), 7/14/12,
         4/17/12, 1/20/12, 12/1/11, 8/13/11, 8/4/11, 8/2/11. Attacks on my person and death
         threats/harassment continued through 2013 when I moved out of the 28th precinct’s
         domain. Please refer to incident report slips, jaywalking tickets, hospital records etc.



     88. 8/2/11: When assaulted (punched in the face and chest when I went outside to check my
         mailbox) in front of my home by neighbors associated with the cousin of my ex intimate
         partner and batterer, Raheem Andre Powell. I called 911. p.o. Cooley shield # 14327
         responded and told me I was not allowed to receive police services, that the pct. had been
         informed by the DAs office that I was ‘crazy’ and that even if he took an incident report
         nothing would come of it. I called 911 around 1230 pm. Cooley and his partner arrived
         at 1250 pm. I followed up the next day to get incident ID# and was ignored and never
         received a call back from a detective investigating the assault or from the mousy grey-
         haired mean-spirited clerk in the 29 pct who assigns the ID #. Eventually in 2012 Lt.
         LaRocca looked up the incident and provided and ID# to me.


     89. 8/11/11: Told by associates of my ex intimate partner and batterer, Raheem Andre
         Powell, who were exiting 239 w 120th next to my brownstone where Raheem operated
         his drug distribution in apt #2 upstairs on the second floor in the back of the building
         (overlooking my backyard and bedroom window) that ‘I would be taken care of’ and that
         I should fear for my life. Called 911 to report death threats around 330pm. P.O.
         Bonaparte (did not provide shield #) responded with partner around 400pm and took
         incident report. No one followed up with me. I followed up and received a complaint
         number from lt. larocca who looked it up for me; complaint # 2011-28-003732. No one
         ever followed up with me about these threats or arrested the perps. They continued to
         threaten and intimidate me each time I left my home and encountered them for the next
         two years saying; ‘no one cares about you at the precinct; no one gives a shit if anything
         happens to you Kelly…’

     90. 8/16/11: Assaulted by associate of RAP on my way home from store. Punched in the
         face. called 911. Ambulance arrived and treated me, police took report and never
         followed up. See photos of busted face taken by FDNY ambulance workers (Exhibit #1
         photos dated 8/16/11)

19
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 20 of 31




     91. 8/31 9/1: harassed by associates of RAP. PO EBRIGHT PO RAMAN and PO Ehlers
         respond and tell me I should move out of neighborhood, they harass me about associating
         with ‘these people in this neighborhood’ and refuse to take my complaint. Ebright tells
         me he hopes he responds to one of my complaints one day and ‘finds me lying on the
         sidewalk in front of my brownstone with a knife in my back.’

     92. 9/24/11 In the wake of the ten-year anniversary of the tragedy of 9/11 the city erupted
         with violent clashes between Occupy Wall Street protestors and the NYPD. The whole of
         the city was on edge. I had called police after being man-handled by an over-zealous man
         in a bar and been humiliated by the officers who arrived. After the officers refused to take
         report I walked away and said “Ya’ll should go fuck yourselves you don’t help anyone.” I
         did not scream this at the top of my lungs: I said it as I turned to walk away overwhelmed
         with despair and tears rolling down my face and was apprehended forcefully from behind
         causing bruises to my entire body.(Exhibit # 10 Injuries sustained from Police beating
         Officer Winters of Midtown South)

     93. My injuries were sustained as I was tackled from behind by the police that evening, hog-
         tied and dragged to a police cruiser (please refer to photographs provided in exhibit #10)
         and ambulance workers were called to the 20th precinct to examine me. I had called 911
         and then ended up black and blue. My lawyer spent months trying to subpoena all
         relevant video and audio material. When the tape finally appeared it had been tampered
         with omitting the exchange outside the midtown bar where I beseeched officers to taker
         my 61 report and they summarily dismissed me. Eventually when the full un-edited tapes
         arrived in court months the officers all lied and said that I had screamed at the top of my
         lungs “Fuck you” even though the video does not show this nor did the officers report
         this in their CCRB interviews or make any notation of it in their logbooks (Exhibit#19
         CCRB audiotapes and Exhibit #18 officer logbooks). In fact when questioned directly
         about the actual words that came out of my mouth by the CCRB the officers actually
         can’t remember what I said/when I said anything specifically.

     94. On September 24, 2011 I was propositioned by a man at a bar and I rebuffed his
         advances. The gentleman as it turns out was the owner of the bar and was upset at the
         way I turned him down. He put his hands on me and I told him he had no right to touch
         me. The spat escalated and he had his bouncer grab me and throw me out of the bar
         injuring me as I was tossed through the door. My chest was sore and beginning to bruise
         and I know NO ONE is allowed to put their hands on me so I called the police to report
         the incident (see video inside bar).



     95. When the police arrived the lead officers ignored me and marched into the bar to talk to
         their buddies (apparently the bar is only a block away from the 14th pct. and they frequent
         the place).



     96. Without listening to my side of the story the officer in charge, Matthew Winters, told me
         “to keep it moving” that he wasn’t doing anything to record the menacing, assault, and
         harassment I had just encountered. I told the officers they are not allowed to refuse to
         take my 61 report and that I would be making CCRB and IAB reports about their
         misconduct and callous regard for my safety. I was upset and I turned to walk away I was

20
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 21 of 31



         crying and I said to the officers: “Ya’ll don’t help anyone ya’ll should go fuck
         yourselves.” (see video outside bar)



     97. I proceeded two steps away from the group of four cops and from behind me and without
         warning Officer Winters tackled me to the ground by kneeing the back of my right knee
         and forcing me to collapse. He also grabbed my upper arms so hard literally each of his
         fingers made a bruise in my flesh. You can make out his handprints in the flesh of my
         upper arms (see attached photos and the bruise in the back of my right leg among others
         see exhibits # 10.)



     98. I woke up hours later in a jail cell literally covered in bruises with officer Winters
         standing over me. He told me that I was arrested for disorderly conduct and that he had
         gone through my purse and found a few small dime bags of weed that I had as well as
         several condoms. He said that he was throwing the weed out as a favor to me and
         expected me “to do him a favor in return.” He suggested that I don’t report my injuries
         incurred during arrest and that “things would go in my favor.” He also asked why I had
         so many condoms. I told him I was headed to a swinger’s party that evening and he
         informed me he could have me also arrested on suspicion of prostitution and intent to
         distribute marijuana but that he was “being a nice guy.” I listened to him with doubt and
         astonishment as I rubbed at my swollen wrists, hands and several dozen bruises all over
         my body. I was furious. Since when does a woman in NYC who calls the police for help
         B/C SHE has been harmed wind up incarcerated and beaten by the cops responding to her
         call for help?



     99. ADA Kenya Wells caught the case. At that time another drawn-out case maliciously
         filed against me by Mr. Wells was pending over me. Mr. Wells kept insisting that I had
         made false reports to the police about my ex-boyfriend, Raheem Powell who had been
         beating me and subjecting me to economic, emotional, and physical abuse. I was
         charged after I went to the police for help to get him away from me because of my ex’s
         relationship with the precinct as a confidential informant. He was a key witness in a
         murder, an attempted murder and several gang-related cases that were in-motion already
         so the police and Mr. Wells threw me to the wolves instead of assisting me at the darkest,
         bleakest, most helpless moment in my life. That case against me was eventually dropped
         after I stood in court for two years with the scars on my body burning under my dress as I
         repeatedly was called a fabricator in the I-DV court part. Mr. Wells had already made
         poorly-investigated conclusions about my other case (again similar scenario with him—
         no investigation just jumping to conclusions based on his own gut). Eventually that case
         was dismissed and sealed after I rejected every offer Mr. Wells through at me to try to
         cover up his errors. Mr. Wells had a special vendetta against me because he was
         forced to drop the (329 incorrectly charged and malicious) charges he had filed.
         When it came time for trial for my disorderly conduct case Mr. Wells was prepared
         to do whatever it took to win: his reputation and his personal vendetta against me,
         a domestic violence survivor, a 911 survivor, and a 4th generation New Yorker was
         at stake.



21
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 22 of 31



     100.         SETTING THE SCENE: September 24, 2011 was an emotional time for me. It
         was shortly after the ten-year anniversary of the 911 attacks that I had survived by
         running for my life away from the towers and everything I had built for myself had
         subsequently unraveled around me because of the ineptitude and hubris of this young,
         untrained, sloppy District Attorney who had thrown me in Rikers island on Mothers’ day
         after I miscarried my child and turned my life upside down. I had spent all weekend with
         a friend of mine, Lewyn Pogue, a member of SPECIAL FORCES NAVY SEAL TEAM
         6, who was in town to swim in the “Little Red Light house Race” to raise money for the
         families of his friends who had died in an horrible attack on their helicopter in
         Afghanistan earlier that summer. It was the deadliest attack to date in that war and our
         emotions were high. I had been crying all day for the most part. I had nothing left inside
         of me. I wanted to sit down and have a drink quietly somewhere before moving on to a
         party that night. Coincidentally the cops were twitchy. The entire city was on red-
         alert because the Occupy Wall Street marchers had violently clashed for the first
         time that morning with police and many members of the 14th pct. had been involved
         in crowd control. The cops were agitated and twitchy. The bruises literally covering
         my body were a by-product of their sour mood. Lewyn can testify to the fact that I had
         nary a bruise on me when he left me half an hour before I strolled into the Stitch bar on
         W 37th st where I was assaulted. I had also had dinner at a place in Midtown I go to often
         and the bartender can also aver that I had nary a bruise on me while she served me my
         Cobb salad and coffee. I’m happy to provide you this information should you need it.

     101.         Mr. Wells didn’t even investigate the case: My Lawyer, Benjamin Dell from
         Legal Aide, spoke with Mr. Wells after the arrest and before my first court appearance.
         Mr. Wells didn’t know that I had called 911. He said to my lawyer that in fact the
         incident had happened because the police had come upon me screaming and simply
         arrested me. When my lawyer, Benjamin Dell, suggested to Mr. Wells that there are 911
         calls of my calmly requesting for police assistance Mr. Wells seemed panicked. He was
         also informed that there were video cameras all over the bar that would corroborate my
         story and it was suggested that he drop the case because the police had beaten me badly
         and I was a woman who had called them for help. Mr. Wells refused and scrambled to
         try to reconcile the way he wanted to paint the events of the evening to get a conviction.
         He knew he couldn’t prove that a crowd had gathered or that I had blocked traffic on the
         sidewalk if the video was shown at trial. He then embarked on a campaign to keep the
         video tapes of the events from surfacing. Please pull the Part A transcripts for the case
         and pay careful attention to how many times Mr. Wells argues with the judges (on more
         than one occasion) about the lack of necessity of attaining the video tapes. In one
         instance the Judge in the court part remarked that she is surprised that Mr. Wells didn’t
         already have the tapes in his possession and that he doesn’t feel they are relevant! Isn’t it
         the DAs DUTY to investigate? Isn’t failing to do so an egregious error that allows for
         the breakdown of prosecutorial immunity? Is this not being taught to young ADAs in
         the Manhattan District Attorney’s office? We (Mr. Dell and I) had asked Stitch bar for
         the tapes and they had refused. Instead we subpoenaed them from the CCRB as I had
         made a CCRB complaint as soon as I was released from jail. Graham Daw at the CCRB
         can attest to the fact that the bar sent over edited versions of the video tapes first that
         omitted all interaction I had with the police outside the bar. Why would the bar do this?
         Someone needs to ask the owners of Stitch bar if they were instructed by the police or by
         Mr. Wells to do so when they have to answer under sworn testimony. Eventually the
         correct tapes were sent to the CCRB and Graham Daw on passed them to the court. This
         caused MUCH consternation, huffing, puffing and pouting at each new court date when
         they didn’t appear as Mr. Wells wanted to press on for trial. Surprise: the tapes were

22
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 23 of 31



         mysteriously LOST in the courthouse for months after they arrived. Please note the court
         transcripts where My lawyer asks for a delay in trial until the tapes can be found by the
         Part A clerk and please note Mr. Wells insistence that the trial go forward without the
         tapes. The judges kept asking Mr. Wells why he had not pulled the tapes to begin with
         and Mr. Wells simply kept averting the questions. The plain truth is that he HAD to have
         already pulled the tapes and they did not corroborate the Police’s version of the story that
         would allow him to take me to trial and justify his pursuit of the case against me so he
         tried to keep them out of our hands and the hands of the court. He stated MANY times
         on record that he had never seen the tapes. I would be very interested if your conviction
         integrity officers can compare records of when he got a hold of the tapes at the DAs
         office and then compare that information with Mr. Wells’ statements in court. He claims
         the first time he saw the video was in late Sept/early Oct of 2012. I sincerely doubt his
         honesty concerning his statements to this effect. I would bet dollars to donuts that Wells
         had the video tapes in hand in late 2011 or early 2012.

     102.         In each of the three interviews the CCRB conducts with three of the four
         officers who responded to my 911 call there is a different story told than the
         manufactured, glossed, coached and clean version that Mr. Wells helped the officers
         recapitulate on the stand at trial. Please listen to each of the interviews. Not one of
         the officers states that I raised my voice and screamed at a level 10 out of 10 being the
         loudest a human voice can possibly make during their CCRB interviews. In fact the
         officers don’t even recall what I said as I walked away from them. But MAGIC! –when
         Mr. Wells called them to the stand they ALL say that I screamed “FUCK YOU” at the
         top of my lungs to the cops. How strange: magically over a year later all three cops’
         stories changed and were consistent! There must be a magic memory pill in the water at
         the 1 Hogan Place witness lounge! A few weeks after the incident when the officers
         were questioned by CCRB inspectors there was not a narrative consensus about what I
         said or how I said it but over a year later at trial all of a sudden each officer magically
         remembers that I screamed at the top of my lungs “fuck you?” I find this incredulous.
         In addition to the lack of consensus about events stated in recorded CCRB interviews in
         NONE of the officer’s log books is any sort of notation that I screamed aloud or that even
         recounts what I said. One would logically think that this information had it really
         occurred would have been recorded in the log books OR remembered in the CCRB
         interviews.

     103.         The fourth Police officer, a young, Caucasian, female officer was never
         interviewed or called to testify. We need to get her version of the story. Her name was
         Officer ______________. She was Maladano’s partner that evening and when I saw her
         in the pct the next afternoon as I was being led to a waiting van to be transported to the
         tombs for arraignment and booking she looked disgusted to see the amount of bruises all
         over my body caused by the brutal arrest by Officer Winters. Her CCRB interview,
         logbooks and statements about the incident are SUSPICIALLY ABSENT FROM THE
         OFFICIAL RECORD.

     104.        The video tapes show that a crowd NEVER gathered to witness “the spectacle I
         [sic] was making.” Please review. The cops all say different-sized clusters of people
         were standing just out of camera sight in their CCRB interviews in different places.
         NONE of their statements to the CCRB is consistent with what they claimed at trial.
         Please make note of time-stamps: xyz on the video tape and abc on the ccrb interviews.



23
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 24 of 31



     105.         The conviction revolved around Mr. Wells’ LIE about the tone of my voice. He
         coached the cops to say that I screamed at the top of my lungs at a level TEN (being the
         loudest a human voice can possibly make according to Wells). Never had the cops made
         this statement before to any interviewer of the CCRB or in their log books. The reason
         Mr. Wells had to coach the cops to LIE is this is the only way he could win the case.
         This is why he didn’t want the video tapes introduced into evidence. He did not want to
         have to suborn perjury but was forced to do so to win the case and tried everything in his
         power to avoid this. There simply is no other explanation for his reticence in presenting
         the tapes to court.




     106.        I was convicted of TWO counts of disorderly conduct as one was for allegedly
         screaming and one was for making an obscene gesture but never in court did anyone
         mention that I made an obscene gesture in their logs, in their CCRB interviews or at
         Trial. This count should most certainly be dropped because it was never proven. Instead
         it was merely just bivouacked onto the other charge without any lip-service whatsoever.

     107.          Mr. Wells started his statements at trial by alleging to the judge that I am a
         “fabricator” and that I had hundreds of criminal charges filed against me because of this
         false fact. He was so hell-bent on making me appear to be a lying fabricator that he
         asked his colleague, ADA Bernard, to decline to prosecute another man who had hit me
         outside of a bar on July 28, 2012 shortly before my trial date. That man went on to
         assault, stalk, masturbate on, and trespass against several other women in town
         BECAUSE HE WAS not punished for his acts against me. Please look up this criminal:
         Rami Baly. ADA Richendorfer is FINALLY prosecuting him OVER a full year later for
         his crimes against me because I made complaints to the DOI, the IAB, the State Attorney
         General, Senator Gillabrand, Councilwoman Quinn, Councilwoman Dickenson, the
         Mayor’s office, the Borough President, the Public Advocate, and the New York State Bar
         Association about how my right to equal protection under the law had been stripped from
         me. Mr. Wells couldn’t have me appear as an innocent defendant in the same
         courthouse at the same time he was trying to paint me as a crazy fabricator in front
         of the judge to win a disorderly conduct conviction. So Mr. Baly was set free instead
         to punch NYPD officers (he was arrested a month later for assaulting an officer,
         arrested in November of 2012 for lewd acts on an Amtrak train, arrested in March
         of 2013 for trespassing and stalking, again in May, again in June and again in July
         of 2013. Conveniently Mr. Wells aided and abetted Mr. Baly in his crime spree
         against other women in the City of New York by tricking his fellow colleague into
         declining to prosecute Mr. Baly so that he could paint me as ugly as possible on a
         fresh courtroom canvas. Look: this is anathema. Re-read the above paragraph. Mr.
         Wells wanted to win against me so badly that he had a colleague sit on a case against a
         man who clearly needed to be under psychiatric care and have his dopamine levels
         regulated and monitored all in the name of winning against me. Is this really a person
         you want in your office? This guy is the JAYSON BLAIR of the District Attorney’s
         office and should be arrested himself for malicious prosecution, obstruction of justice,
         tampering with evidence and suborning perjury. Because of Wells’ grudge against me
         many other women in town were armed by Baly. See below paragraphs detailing events
         that transpired on the evening of 7/27-/7/28 2012




24
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 25 of 31



     108.         10/21/11: Raheem breeches restraining order in front of my home. A report is
         finally made on 12/1/11 for Raheem’s breech of restraining order see description of my
         attempt to file a report for Raheem’s breech of restraining order detailed above in the
         section outlining events that led to me filing and IAB complaint against the DV officers
         Rosendary and Simmons above in section II. (Exhibits # 14 & #15).



     109.         1/20/12: Attacked by woman named INA who lived across the street in the
         white building Raheem’s uncle and cousins dwelled in on 120th near my brownstone.
         This woman has known my batterer since he was a child, is a known street walker,
         crack/cocaine addict and has had her youngest daughter, Sarde, removed from her by
         children’s services. She encountered me as I as walking to the store and began yelling at
         me abut how she loved watching people attack and harass me whenever I left my home. I
         replied that she was a crack whore who couldn’t even take care of her own children, that
         often I had to care for ‘Dee-Dee” (short for Sarde) often when she was too cracked out to
         help her own daughter with her homework or when she fell off her bike and needed
         bandaging and love. I had even taken her kid to Chucky Cheese with other neighborhood
         girls once when I surprised all the little girls on the block with an outing to the restaurant
         in September of 2010. Ina became enraged and smacked me in the face with a closed fist
         resulting in my front right tooth becoming dislodged and landing on the sidewalk. As
         blood spurted from my face and I searched the sidewalk for my missing tooth Ina picked
         up a long wooden leg from an old table that still had large protruding nails at the top of it
         where it had once been attached to the table top. She began to run at me with this
         weapon and the only person on the sidewalk who interfered was the neighborhood UPS
         guy, Danny, who jumped off his truck and tackled INA so she would not club me from
         behind with the weapon. At that moment a police cruiser passed by and I waved it
         down. IT was a Manhattan north lt. and his assistant who took my details and said they
         would on pass my complaint to the 28 but that I should also call 911 which I did. The
         complaint was assigned to Dt. Fontanez who followed up once with me asking who my
         assailant was. I gave her first name and address to Fontanez and he mentioned he
         couldn’t make an arrest based on that. I deplored him to make an arrest and he drove me
         around one night when I saw her walking in the neighborhood but never followed up
         again with me about locating this crazed attacker. I called Fontanez multiple times
         reminding him that the statute of limitations on assault is two years and he told me that he
         couldn’t do anything because his hands were tied.

     110.        4/17/12 attacked in front of home again.

     111.         7/14/12, attacked in front of 200 St. Nicholas Ave., around the corner from my
         home on way home from store. Hair grabbed and slammed over and over onto pavement
         by associates of RAP. Knee damaged bruises all over. called 911 around 200 am in the
         morning and P.O. Johns and partner responded, told me they wouldn’t do anything to
         help. I insisted it is my constitutional right to make a 61 report and that it is illegal for
         the police to refuse to take my report. They gave me an incident slip marked
         ‘harassment’ around 230 a.m. No one ever called or came by my brownstone to
         investigate or follow up. I attempted to get an ID number for my complaint and was
         rebuffed again by the mean mousy grey-haired lady who assigns these numbers in the
         28th pct.

     112.        7/25-7/25 2012 (Late night/early morning on the 25th) 7/27-7/28 2012 (Late

25
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 26 of 31



         night/early morning on the 28th) Incident at Soldier McGee’s Bar. See Exhibit #1 photos
         dated 7/28/12 In this case the man who attacked me (incident #2012-020-2969), was let
         go by the 20th precinct and he continued to stalk, flash, and trespass and terrorize other
         women in town. The same man who attacked me on 7/28/12 went on to continue to
         terrorize women in NYC.)



                                  Summons      Appearanc                                Judg    Par
Case #            Defendant       #            e Date        Court                      e       t
2013NY03150       Baly,   Rami                 08/07/201     New York Criminal                  A
5                                              3             Court

2013NY04913       Baly, Rami                   08/07/201     New York Criminal                  A
5                                              3             Court

2013CN00034       Baly, Rami                   08/02/201     New York Criminal                  A
7                 H                            3             Court


         \’




     139. Mr. Baly went on to assault, stalk, masturbate on, and trespass against several other
          women in town after he was not punished for his acts against me. Instead, Mr. Baly was
          set free by the 20th precinct’s Detective Galan to purport other crimes on the public: he
          was arrested in November of 2012 for lewd acts on an Amtrak train, arrested in March of
          2013 for trespassing and stalking, again in May, again in June and again in July of 2013.
          The system itself aided and abetted Mr. Baly in his crime spree against other women in
          the City of New York. Mr. Wells needed to win against me: a colleague of his sat on a
          case against a man who should have been arrested and penalized for his behavior as well
          as under psychiatric care.

     140. OVER A YEAR LATER charges were subsequently brought against the man, Rami
          Baly, (New York Criminal Court case #s 2013NY031505, 2013NY049135, and
          2013CN000347) the same man who attacked me on 7/28/12. All other crimes Mr. Baly
          was charged with occurred after Baly attacked me and was allowed to walk free out the
          back door of the 20th precinct without arrest in August of 2012. Baly proceeded on a
          crime spree against women that ran from the fall of 2012 to the summer of 2013. On
          numerous occasions the detectives and the other ranking members of the 20th precinct
          (Lt. Carbone) informed Price and her advocate, Kerri Toner, from Saint Luke’s
          Roosevelt Hospital’s Crime Victims Center/Connect NYC that the reason that Mr. Baly
          had not been arrested was that he could not be located. Mr. Baly had paid with a credit
          card that evening at Soldier McGee’s bar and the DAs office refused to request a
          subpoena from the court to attain his billing information so that he could be
          apprehended.

     141. W hen M r. Baly returned to the bar on or about August 25 th of 2012
          approxim ately a m onth after assaulting m e staff m em bers alerted the

26
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 27 of 31



         20th precinct and he was apprehended. W hen he was approached by
         officers in the bar he acted disorderly, allegedly fought with officers
         and resisted arrest. He was arrested (case # 2012NY067321) and
         released and given “tim e-served” but not charged with the assault
         against m e. The detective assigned to the case, Galan, pretended Baly
         could not be located even though this was not the case. He had been
         arrested already and not charged with the crim e against m e but was
         charged with acting disorderly and resisting arrest when NYPD
         approached him to question him ! I pushed the case and my advocate, Kerri
         Toner, from the St. Luke’s Roosevelt Crime Victims Center /Connect NYC inquired as
         to why no photo lineup had been done after the assault and nor any follow-up was made
         to trace Mr. Baly after he was let go as per procedure outlined in the NYPD Patrol
         handbook (citation needed).


     142. Ms. Toner was told that the case was being pursued and Baly could not be located and
          she made notes to this effect in her log (see Exhibit #40 ). It was not until after Mr. Baly
          had committed other predatory crimes against other women that Baly was arrested for his
          assault against me which was over a year after his crime! Baly was arrested on 4/24/13
          NINE MONTHS AFTER he assaulted me when he appeared in criminal court to answer
          charges of criminal trespass (PL 140.01(a)), public lewdness PL 245.00), and public
          exposure of a person (PL 245.01). He had been arrested for these NEW CRIMES
          against ANOTHER WOMAN by the 1st Precinct’s Officer Jessica Valle on 4/21/13 for
          crimes he committed against Kristyn Abbale. Following the arrest and the issuance of a
          desk appearance ticket to Baly for his crimes against me that had happened a year earlier
          neither I nor Ms. Toner from Connect NYC/Mt. Sinai & St. Luke’s Roosevelt CVTC
          was not informed of his arrest. The first we ever heard of Mr. Baly was when I received
          a voice mail message from ADA Laura Higgins (nee Richendorfer) on June 23, 2013
          informing me she was investigating the assault. A prosecution of Baly for his crime
          against me was initiated on paper, never investigated by Das office (See Exhibit # 41
          Statement from Soldier McGee’s Bartender stating he was NEVER contacted by ADA
          HIGGENS) but later dropped. The DAs office told the judge presiding over the case that
          they couldn’t locate ME to testify and the case 30-30’d. The bartender who witnessed
          events the night of the attack and when the man returned to the bar weeks later was never
          interviewed by police. Ms. Higgins informed me that my allegations were too difficult
          to prove. HOW WERE MY ALLEGATIONS SO DIFFICULT??




     143. 10/17/12 While walking home from the subway on 125th street and passing 200 st.
          Nicholas Ave I was attacked by someone named Willy who sells Heroin on the stoop of
          that building and is an associate of RAP. He jumped me as I was passing his stoop and
          threw me onto the ground causing substantial damage to my right knee (see photos
          Exhibit #1 photos dated 10/17/12 ). I went to the emergency room and have reports and
          follow-ups from my orthopedic surgeon stating that I need knee surgery as a result of
          attack (Exhibit #23 ER Report and Orthopedic evaluation). P.O. Longo responded
          (shield # 31565) and said they were instructed by desk sergeant not to take my report. I
          insisted and they said they would turn in a notation to the desk sergeant about the
          incident. I called the desk sergeant and complained No one ever called me to follow up

27
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 28 of 31



         on this assault. complaint # 2012-28-005194. The first police who responded to my call
         said; ‘aren’t you the crazy one we are not supposed to take reports from?” P.O. Longo
         and Walker eventually followed up after I called 911 and complained about the first
         officers on scene. P.O. Walker sympathetically stated to me that the District Attorney’s
         office had instructed the precinct not to respond to any of my calls. This was Witnessed
         by my neighbor, Elizabeth Walker, who is a graduate of Harvard University, Colombia
         Law School and a MEMBER OF THE NEW YORK BAR ASSOCIATION. WALKER
         PRESSED WILLIAM'S AND LONGO TO TAKE MY COMPLAINT, reminded them
         that it is illegal to deny a person police services. Williams commented that the precinct
         had been instructed by the District Attorney’s office to not respond to any calls I made
         AND THEY took my information and told me nothing would be done eventually. (See
         Exhibit #30 Letter from Elizabeth Walker.)



     144. On the night of 6/2/2013-6/3/2013 While en route home from the Amsterdam Ale house
          on 76th and Amsterdam where I had dinner with a friend of mine I instructed the cab
          driver to follow a certain route and he refused. I asked him to stop his cab so I could get
          out and instead he locked the doors and sped up. He carried on like this for a number of
          blocks while I screamed at him to stop the cab and let me out. I called 911 from the back
          of the cab and when we stopped at a red light nearby police from the 28th pct were called
          over. Officer Officer was one of these officers and he announced to his partner that I
          was not to be given police services or assisted in any way and that he refused to take a
          report from me. I called 911 and reported this incident. Surprise; it was never followed
          up on.

     145. 6/2013; while in route to the subway past precinct from my home Detectives from the
          28 squad opened their windows overlooking my path up St. Nicholas to the 125th st.
          subway station and ‘MOO’ at me as if I were a cow. I called the precinct and
          complained to the CO and his assistant immediately.

     146. July 2013; while walking my dog near my home I’m given a jaywalking ticket on the
          corner of 120th and St. Nicholas (I have eyewitnesses that will testify that I did not
          jaywalk) even though I wasn’t jaywalking. 28th pct cops were rude and condescending.
          I fought the ticket in court and won (docket # 2013SN053520).

     147. 2014: ADA Carolyn Maloney is assigned to represent three ADAs I named on my NY
          Supreme Court Lawsuit vs. City of NY. Maloney commits various acts of perjury within
          her own sworn court papers in an attempt to mislead the court.

     148. June 2014 ADA Maloney in DIRECT CONFLICT OF INTEREST WITH HER
          ETHICAL OBLIGATIONS AND VOWS takes on the role of acting as FOIL officer in
          response to my FOIA request for all information in my MDAO files. As Maloney is the
          attorney representing individuals named in lawsuit how possibly could she fulfill her
          legal obligation to provide me with materials I am legally and lawfully entitled to that
          would implicate her colleagues in my lawsuit? Who allowed this mewling ingénue to
          take on the responsibility of being the same FOIL officer to respond to my request? I
          will on pass communications regarding this request separately. I’m still barking mad
          that anyone in the MDAO, especially her supervisors Patricia Bailey and Susan Roque
          would allow this misdeed and clear violation of ethics and legal standards to take place.
          I’m filing a Federal Lawsuit about this matter to be meted out in a court that does not

28
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 29 of 31



         care that she is the daughter of the very congresswoman who wrote the FOIA legislation
         her own child willfully spits in the face of.

     149. The Manhattan District Attorney, Mr. Cyrus Vance, Jr., quoted Berger v S, 295 U.S. 78,
          88 (1935) in his Recommendation for Dismissal of charges against DSK:

                 “Along with the substantial power conferred upon prosecutors come unique
                 responsibilities. Rather than serving only as a zealous advocate on behalf of a
                 client, prosecutors have a broader set of obligations to the community, the victim,
                 and the defendant: the [prosecutor] is the representative not of an ordinary party
                 to a controversy, but of a sovereignty whose obligation to govern impartially is a
                 complain as its obligation to govern at all; and whose interest, therefore, in a
                 criminal prosecution is not that it shall win a case, but that justice shall be done.
                 As such, he is in a peculiar and very definite sense the servant of the law, the
                 twofold aim of which is that guilt shall not escape or innocence suffer.” HOW
                 MUCH LONGER MUST I SUFFER MR SCHLANGER?




V. Moving FORWARD: THE MDAO, MISS PRICE,
AND ADVOCACY FOR THE PROFESSION OF
PHOTOJOURNALISM IN NYC.
     139. I have some ideas about how the MDAO can rehabilitate its reputation and restore its
          good name in regard to the mess it has caused itself over my case. Many people in town
          know about my case, the abusive treatment the MDAO unhanded to me and the
          egregious violations to my Constitutional Rights that took place in its attempt to cover-
          up its wrong-doing. It is in this office’s best-interest to correct its own violations, to
          institutionalize proper training and to enforce diligent adherence standards of conduct,
          fairness, ethics and professional behavior for the people it has in its employ. I would like
          to start a dialogue with you about how exactly the MDAO can help restore me to the
          status I enjoyed before these malicious prosecutions, unlawful arrests and illegal actions
          against me.

     140. As a public official Mr. Vance must recognize that his office must hold itself to the same
          high-standards of professional conduct that it insists from its constituents. How can this
          same office accuse various corporate entities of corporate wrongdoing, mishandling and
          various actionable breaches of professional standards when he does not hold his own
          employees accountable or attempt to make reparations for their misanthropy?



     141. Before these egregious breaches of my Constitutional Rights I was well on my way to
          creating a governing body to give safe-harbor to professional photojournalists. I want to
          continue my work. I believe professional photographers are in danger now more than

29
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 30 of 31



         ever before and are under attack not only from Digital Media that practices that belittles
         and devalues their work but also from professional entities that seek to destabilize the
         industry for their own monetary gain. I would like to propose that the MDAO use some
         of the resources it has allocated to protect other industries in town (think Stub-hub and
         the office created to protect digital entertainment ticket sales) to oversee and protect the
         industry and business of photography/photojournalism. The creation of such an office
         would:

         a. Act as an assertion that the MDAO recognizes the integral work of photographers in
            building our society and in recording history.
         b. -Acknowledge that NYC is the place where the commerce of photojournalism takes
            place more so than any other city in the world.
         c. -Assert that there is sufficient need to establish protections and encouragements for
            professional photojournalists/photographers because of its SPECIAL
            JURISDICTIONAL PRESEDENCE/POSITIONING over the international industry
            that is anchored here in Manhattan.



     142. The authority that such an office could exercise to its protectees around the globe by
          asserting its control here over factions or entities with business addresses in NYC whom
          operate oversees potentially could work in many ways.

     143. The office would act as a body to advocate for basic professional working rights and
          wages and benefits for registered members. For instance it could begin to standardize
          fair day rate and space rate and danger pay agreements as well as regulations for royalty
          splits and copyright enforcements. Current business practices by Goliath Agencies such
          as Getty have endangered the business and asserted egregious working standards on
          photographers (i.e. a 70/30 royalty split in favor of the Agency that photographers
          HAVE to agree to or else not have their work distributed globally by the largest global
          player in the industry.)



     144. It could also work to protect members from threats against their persons as a result of
          their journalistic endeavors. Meaning: if a registered member of the office worked say
          in a place like Pakistan and was undergoing harassment by authorities while doing
          his/her job a member of the office would visit the Pak Mission to the UN here in NY and
          have a chat with someone like Shalit Jalal, the Information Minister, with a formal
          complaint letter and a course of action plan outlined if actions weren’t taken to exert
          checks and controls over such threats.

     145. The office would work on specialized legislative projects such as advocating for 9/11
          photographers. Many I know are currently outraged that nothing is being done to stop
          the illegal distribution of our photographic output by near-do-wells who have illegally
          collected them into memory books for sale by legions of street-vendors on the fringes of
          Ground Zero. What will happen when the transit hub is opened? Will the same flotilla
          of illegal memory-book hawkers flood the area below Calatrava’s beloved firebird and
          continue their illegal commerce? Who is coordinating with the City Council to pass
          legislation prohibiting illegal sales on hallowed ground? Who is working with the
          NYPD to trace the publisher of such books and hold them accountable? Who is

30
     Case 1:15-cv-05871-KPF Document 186-5 Filed 01/04/21 Page 31 of 31



         monitoring where the millions of dollars a month being made by such illegal practices is
         flowing to? When I last sat near the Millenium Hilton /Centry 21 department store
         where the lions share of the books are sold these days I counted over 25 book sales men
         all with armloads of books selling for 10.00 to 20.00 USD each (Exhibit #42 photos of
         Yemenis salesmen illegally selling 9/11 “memory” books by Ground Zero.) Just a quick
         estimate:

         average of 100 books/day each @ 15.00 USD = 1000.00 USD EACH per day = 1500
         USD/day

         20 vendors x 1500 = $30,000.00/day

         7 days per week = $210,000.00/week

         52 weeks/year = $ 10,920,000.00/year in ILLEGAL 9/11 photo book sales at Ground
         Zero ALONE.

I have MANY other ideas and would like to begin a dialogue on how we can bring this very
painful episode to a conclusion and work together to do some good. I very much look forward to
hearing from you Mr. Schlanger. Please take my statements seriously. I’m happy to have this
document notarized if you feel more comfortable knowing my statements are sworn.



Yours,

*Miss Kelly Price

*signed as per the 2000 Federal Digital Signature Act




31
